Hasbrouck, J. (dissenting):
This is an appeal from an award of the State Industrial Board made to claimant June 23, 1921, and corrected March 22, 1922.
On March 17, 1921, the employer made a report of Cohen’s injury, stating the nature of the injury as follows: “ Back ache.” April twentieth, the attending physician, Jacob Gold, made a report describing the injury as “ contused back, strained lumbar muscles, painful extremities.”
Cohen’s claim for compensation which was submitted in writing on April 20, 1920, states his injury as follows: “ Badly strained back. Sprained left hip. Complications of left side.”
The State Industrial Commission on May 18, 1920, ■ made an award of sixty dollars for four weeks’ disability at fifteen dollars per week. The insurance carrier paid the four weeks’ compensation and stopped. On February 25, 1921, the State Industrial Commission decided to “ rescind previous award,” saying “ case disallowed — condition not the result of accident.” Thereafter the claimant wrote a letter to the Commission saying among other things, “it is up to you to consider if this case should have a rehearing.”
On June 23, 1921, the Industrial Board granted the motion to reopen the case and made an additional award of six weeks’ compensation at fifteen dollars a week, making a total award of ten weeks’ compensation, and the case was closed.
March 22, 1922, a corrected notice of award embodying the same terms was made by the Industrial Board. On April 19,1922, the State Industrial Board made its conclusions of fact and rulings of law. Two appeals, one dated July 13, 1921, and one dated April 13, 1922, bring up for review the acts of the State Industrial Board and its predecessor, the State Industrial Commission. The appellants urge among other reasons for a reversal of the award of June 23, 1921, and the corrected award of March 22, 1922, that *264the Board was without power to grant a rehearing therein reversing the former decision of the Commission without proof of change of conditions or any new testimony whatsoever. This contention of the appellants seems to find support in the case of Conley v. Upson Co. (197 App. Div. 815). In that ease, Mr. Justice Woodward writing for the Appellate Division said: “It is to be noted that no award was made; the claim was denied; and we know of no provision of law by which a claim which has been denied upon a hearing can be reopened, except by an appeal in the manner provided by the statute.”
At the time of the dismissal of the claim in the case at bar, section 22 of the Workmen’s Compensation Law provided; “ Modification of award. Upon its own motion or upon the application of any party in interest, on the ground of a change in conditions, the Commission [now Board] may at any time review any award, and on such review, may make an award ending, diminishing or increasing the compensation previously awarded.” (Consol. Laws, chap. 67 [Laws of 1914, chap. 41], § 22.) The words “ decision or order ” which now appear in section 22 of the statute were placed there in pursuance of chapter 615 of the Laws of 1922, which became a law April 13, 1922, to take effect July 1, 1922, and which revised and amended chapter 67 of the Consolidated Laws.
The apparent purpose of the amendment was to avoid the effect of the decision of the Conley case. Since the remedy resorted to by the Commission was not available when used, its action was unwarranted.
The award appealed from should be reversed, with costs.
Kiley, J., concurs.
Award affirmed, with costs in favor of the State Industrial Board.